                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


MICHAEL C. LEPPLA,                             )      CASE NO. 5:18 CV 1839
                                               )
                Plaintiff,                     )      JUDGE JOHN R. ADAMS
                                               )
          v.                                   )
                                               )      MEMORANDUM OF OPINION
TIM RYAN, et al.,                              )      AND ORDER
                                               )
                Defendants.                    )


         Pro se Plaintiff Michael C. Leppla filed this action against United States Representative

from the 13th District of Ohio Tim Ryan, United States Senator Sherrod Brown and United

States Senator Rob Portman. In the Complaint, Plaintiff states the Constitution gives Congress

the authority to coin money, and regulate its value, and Congress abdicated this responsibility to

an unnamed private corporation. He asserts the Defendants conspired to deprive United States

citizens of full constitutional representation. He contends this is criminal activity. He asks this

Court to order Congress to restore full monetary authority to itself.

   II.         Standard of Review

         Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to

dismiss an in forma pauperis action under 28 U.S.C. § 1915(e) if it fails to state a claim upon

which relief can be granted, or if it lacks an arguable basis in law or fact. Neitzke v. Williams,
490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v. City of

Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim lacks an arguable basis in law or fact

when it is premised on an indisputably meritless legal theory or when the factual contentions are

clearly baseless. Neitzke, 490 U.S. at 327. A cause of action fails to state a claim upon which

relief may be granted when it lacks “plausibility in the Complaint.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 564 (2007).

          A pleading must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual

allegations in the pleading must be sufficient to raise the right to relief above the speculative

level on the assumption that all the allegations in the complaint are true. Twombly, 550 U.S. at

555. The Plaintiff is not required to include detailed factual allegations, but must provide more

than “an unadorned, the Defendant unlawfully harmed me accusation.” Iqbal, 556 U.S. at 678.

A pleading that offers legal conclusions or a simple recitation of the elements of a cause of action

will not meet this pleading standard. Id. In reviewing a Complaint, the Court must construe the

pleading in the light most favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151

F.3d 559, 561 (6th Cir. 1998).

   III.        Analysis

          Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir.1991), the Court is not required to conjure

up unpled allegations. Bassett v. National Collegiate Athletic Ass’n, 528 F.3d 426, 437 (6th Cir.


                                                  -2-
2008). The Complaint must give the Defendants fair notice of what the Plaintiff’s claims are and

the grounds upon which they rest. Plaintiff includes very few factual allegations, does not assert

a discernable claim based on recognized legal authority, and fails to state a cause of action within

the jurisdiction of this Court. The Complaint does not satisfy the minimum pleading

requirements of Federal Civil Procedure Rule 8.

   IV.        Conclusion

         Accordingly, Plaintiff’s Application to Proceed In Forma Pauperis is granted, and this

action is dismissed pursuant to 28 U.S.C. §1915(e). The Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith.1

         IT IS SO ORDERED.



Date: December 14, 2018                         /s/ John R. Adams
                                               JOHN R. ADAMS
                                               UNITED STATES DISTRICT JUDGE




         28 U.S.C. § 1915(a)(3) provides:

                An appeal may not be taken in forma pauperis if the trial court certifies that it is
                not taken in good faith.

                                                 -3-
